Board of Tax Appeals, Nos. 97-K-545, 97-K-546 and 97-K-547. This cause is pending before the court as an appeal from the Board of Tax Appeals. On May 2, 2000, this court granted appellant’s motion to continue oral argument scheduled for May 9, 2000, due to a pending settlement. Whereas the appellant has neither filed an application for dismissal of this case nor requested that the case proceed before this court,
IT IS ORDERED by the court, sua sponte, that appellant show cause within ten days of the date of this entry why this court should not proceed with oral argument pursuant to S.Ct.Prac.R. IX(1)(B).